DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
Claims 24 and 32 have been amended. Claim 50 has been newly added and claims 41-49 have been newly canceled.
 
Claims 24-40 and 50 are currently pending and have been examined on their merits.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.





Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120 and 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 13/132840, PCT/US2009/066773, 61/154874 and 61/120098 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
	The prior applications do not disclose steps for “culturing the harvested nucleated cells in a culture medium under a selective pressure of about 10% oxygen and then culturing the harvested nucleated cells under decreasing levels of oxygen until 1% oxygen, wherein the culturing from 10% oxygen to 1% oxygen is for 1-28 days”.
Accordingly, claims 32-40 are not entitled to the benefit of the prior applications.
Claims 32-40 will be examined with the effective filing date of 6/14/2019.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 28-30 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centeno (WO 2007/087519-from IDS filed 06/14/2019) in view of Ichim (WO 2007/136673-from IDS filed 06/14/2019), Grayson et al (Journal of Cellular Physiology 2006-from IDS filed 06/14/2019) and DiGirolamo et al (British Journal of Haematology 1999). 
Amended claim 24 is drawn to a method for treating an avascular zone in a patient in need thereof, the method comprising:
an isolation and expansion process consisting of:
obtaining whole marrow from the patient; centrifuging the whole marrow to separate the nucleated cells from the red blood cells; removing the nucleated cells from the centrifuged whole marrow; washing and counting the nucleated cells; culturing the nucleated cells in a culture medium under a selective pressure of about 1% to about 10% oxygen for 1-28 days;
selecting viable mesenchymal stem cells capable of growth in the culture medium under the selective pressure of about 1% to about 10% oxygen;
an implantation process comprising:
providing the selected, viable, mesenchymal stem cells for implantation in the avascular zone;
implanting platelet cell lysate or platelets prior to, during, or after implanting the selected, viable, mesenchymal stem cells; wherein the implanting of the platelet cell 
Due to the use of the closed language “consisting of” in the isolation and expansion process it appears that any selection steps other than those recited are to be excluded from the method. The implantation process is not so limited due to the recitation of the open language of “comprising”.
The phrase “selecting viable mesenchymal stem cells capable of growth in the culture medium under the selective pressure of about 1% to about 10% oxygen” is interpreted as occurring during the culturing of the harvested nucleated cells at a selective pressure.
Regarding claims 24, 30 and 50, Centeno ‘519 teaches a therapeutic method for selecting autologous MSCs for administration to a degenerated intervertebral disc (page 8 para 17). The selection method provides a cell population of MSCs and platelets for administration (page 10 para 23). The MSCs are also taught to be suspended in platelet lysate as well (page 14 step 2g). The cells selected may also be expanded in a hospital lab before re-implantation (page 12 para 28).
Centeno ‘519 includes the use of negative selection steps and devices for the selection of MSCs prior to expansion of their selected cells (pages 9-12).
Ichim are drawn to a method of treating or ameliorating lower back pain by administering an effective amount of cells (page 3 para 8), specifically mesenchymal stem cells (page 4 para 9). MSCs are taught to be easily purified by positive or negative selection (page 30 para 72) or alternatively by culture of bone marrow to collect the cells by their adherent properties in an expansion technique (pages 30-31 para 72).

Centeno ‘519 is silent with regard to the culture conditions and number of days in culture for expansion of the selected MSCs.
Grayson et al teach that MSC cultured in hypoxic conditions displayed significantly improved expansion characteristics while maintaining their multi-lineage potential (page 332 column 1). Plastic adherent nucleated cells were separated from the bone marrow aspirate by isolation procedures and then cultured (page 332, column 1, 3D cell culture). The isolation procedures used are described in detail by DiGirolamo 1999 (page 276 column 1, Materials and Methods), which include wherein the cells are spun at 2500 g under ficoll to separate the mononucleated cells from the rest of the marrow aspirate which includes separation from red blood cells (harvesting nucleated cells from marrow and culturing them without intervening processing)(page 332 column 1,3D cell culture). Optimal percentages for oxygen varied from 2-5% 
Therefore one of ordinary skill in the art would have been motivated to use 2-5% oxygen for the culture of nucleated cells to select for MSCs in the method of Centeno ‘519 because Grayson et al teach that these percentages provide improved expansions characteristics for MSCs. Neither Grayson nor DiGirolamo include intervening processing of the nucleated cells other than isolating (harvesting) them from marrow. Culturing the nucleated cells in hypoxic conditions provides for the selection of MSCs without any intervening processing between culture and selection. One of ordinary skill in the art would have had a reasonable expectation of success because Grayson teach that hypoxic conditions select for MSCs that are more primitive with a higher CFU-F number that correlates with high in vitro lifespan and extended proliferation.
One of ordinary skill in the art would have been motivated to optimize the number of days in culture as this parameter would affect how many cells were harvested for implantation and further use. One of ordinary skill in the art would have had a 
Regarding claim 28, Centeno ‘519 is silent regarding the number of MSCs implanted however the claimed dosage of administered cells is deemed to be obtainable through routine optimization and experimentation as the size of the tissue defect requiring repair and the level of pain alleviation required would be affected by the administered dose.
Regarding claim 29, Centeno ‘519 teach that platelets are known to contain naturally occurring growth factors (page 4 para 10) and therefore the platelets administered with the MSCs inherently provide growth factors.
Therefore the combined teachings of Centeno ‘519, Ichim, Grayson et al and DiGirolamo et al render obvious Applicant’s invention as claimed.



Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centeno (WO 2007/087519-from IDS filed 06/14/2019) in view of Ichim (WO 2007/136673-from IDS filed 06/14/2019), Grayson et al (Journal of Cellular Physiology 2006-from IDS filed 06/14/2019) and DiGirolamo et al (British Journal of Haematology 1999) as applied to claims 24, 28-30 and 50 above, and further in view of Schallmoser et al (Transplantation and Cellular Engineering/ Transfusion August 2007-from IDS filed 06/14/2019).

Regarding claim 25, Centeno ‘519 does not teach using a culture medium supplemented with 10-20% platelet lysate to culture the mesenchymal stem cells.
Schallmoser et al teach that human platelet lysate can replace fetal bovine serum for clinical scale expansion of functional mesenchymal stromal cells (page 1436). Replacing FBS with HPL prevents bovine prion, viral and zoonose contamination of the stem cells product (page 1436). A suitable concentration for the human platelet lysate in a culture medium is taught to be 10% (page 1438, figure 1). The cells were expanded in the HPL supplemented medium within 2 to 5 passages (page 1439, column 1, Long term expansion).
Therefore one of ordinary skill in the art would have been motivated to use 10% human platelet lysate as a substitute for FBS in the culture of the MSCs in Centeno ‘519 because Schallmoser et al teach that replacing FBS with HPL prevents bovine prion, viral and zoonose contamination of the stem cells product (page 1436). Receiving and preparing the platelet lysate prior to culturing of the MSCs would be obvious as the lysate would be used in the MSC culturing process. One of ordinary skill in the art would have had a reasonable expectation of success because Schallmoser et al teach that PIPL-MSCs and FBS-MSCs did not differ significantly in terms of immunophenotype, differentiation potential in vitro and lack of tumorigenicity in nude mice in vivo (page 1436).
Therefore the combined teachings of Centeno ‘519, Ichim, Grayson et al, DiGirolamo et al and Schallmoser et al render obvious Applicant’s invention as claimed.



Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centeno (WO 2007/087519-from IDS filed 06/14/2019) in view of Ichim (WO 2007/136673-from IDS filed 06/14/2019), Grayson et al (Journal of Cellular Physiology 2006-from IDS filed 06/14/2019) and DiGirolamo et al (British Journal of Haematology 1999) as applied to claims 24, 28-30 and 50 above, and further in view of Teng Ma (US 6,875,605-from IDS filed 06/14/2019).
The combined teachings of Centeno ‘519, Ichim, Grayson et al and DiGirolamo et al render obvious the claimed invention as described above.
Regarding claim 26, Centeno ‘519 is silent with regard to the pH of the culture medium of the expanded MSCs.
Ma teaches a bioreactor and methods for culturing cells and include methods for expanding human mesenchymal stem cells (column 10 line 27-column 11 line 43). The bioreactor apparatus includes cell support medium having an oxygen tension from 1% to 20% and the pH ranging from 7.0 to 7.4 (column 4 lines 30-36).
One of ordinary skill in the art would have been motivated to optimize the culture medium pH to arrive at those that produce the most viable cells for the method of Centeno ‘519 in order to optimize their therapeutic effect. One of ordinary skill in the art would have been motivated to use a pH of about 7 because Ma teaches that this is a suitable pH for culturing MSCs. One of ordinary skill in the art would have had a reasonable expectation of success because Ma teaches a bioreactor that is capable 
Therefore the combined teaching of Centeno ‘519, Ichim, Grayson et al, DiGirolamo et al and Teng Ma render obvious Applicant’s invention as claimed.


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centeno (WO 2007/087519-from IDS filed 06/14/2019) in view of Ichim (WO 2007/136673-from IDS filed 06/14/2019), Grayson et al (Journal of Cellular Physiology 2006-from IDS filed 06/14/2019) and DiGirolamo et al (British Journal of Haematology 1999) as applied to claims 24, 28-30 and 50 above, and further in view of Toner et al (US 2004/0248293).
The combined teachings of Centeno ‘519, Ichim, Grayson et al and DiGirolamo et al render obvious the claimed invention as described above.
Regarding claim 27, Centeno ‘519 is silent with regard to the osmolarity of the culture medium of the expanded MSCs.
Toner et al teach methods of culturing cells in vitro in a hypertonic medium that maintains the viability of the cells and can be used subsequent to storage and recovery of living cells (page 1 para 7). This method has the advantage of allowing any mammalian cell to be maintained in culture until it is needed under conditions that cause minimal, if any, adverse side-effects in the cell (page 1 para 7). Preferred cells include undifferentiated cells, such as mesenchymal or adult stem cells (page 1 para 8). The hypertonic medium has an osmolarity greater than 350 mOsm, preferably 360 
Therefore one of ordinary skill in the art would have been motivated to culture the MSCs of Centeno ‘519 in a hypertonic culture medium of 360 mOsm because Toner et al teach that this has the advantage of allowing any mammalian cell to be maintained in culture until it is needed under conditions that cause minimal, if any, adverse side-effects in the cell (page 1 para 7). One of ordinary skill in the art would have had a reasonable expectation of success because Toner et al teaches that suitable cell types include undifferentiated mesenchymal cells, such as adult stem cells and culturing for expansion and Centeno ‘519 is expanding mesenchymal stem cells as well.
The combined teachings of Centeno ‘519, Ichim, Grayson et al and DiGirolamo et al render obvious the claimed invention as described above.


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centeno (WO 2007/087519-from IDS filed 06/14/2019) in view of Ichim (WO 2007/136673-from IDS filed 06/14/2019), Grayson et al (Journal of Cellular Physiology 2006-from IDS filed 06/14/2019) and DiGirolamo et al (British Journal of Haematology 1999) as applied to claims 24, 28-30 and 50 above, and further in view of DiMauro et al (US 2004/0229878-from IDS filed 06/14/2019).
The combined teachings of Centeno ‘519, Ichim, Grayson et al and DiGirolamo et al render obvious the claimed invention as described above.
Regarding claim 31, Centeno ‘519 is silent with regard to the location in the disc the cells are administered to.
DiMauro et al teach a method for treating degenerative disc disease by injecting a formulation into the annulus fibrosus of the degenerative disc (page 3 para 36 and page 8 para 105). The formulation may contain autologous cells such as mesenchymal stem cells (see page 8 para 106,107). Autologous platelets are taught to be a beneficial additional ingredient for the growth factors that they secrete that can re-stimulate the growth of the ECM (matrix) and because its fibrin matrix provides a suitable scaffold for new tissue growth (page 8 para 112). DiMauro et al also teaches the benefit of including various growth factors such as additional therapeutic agents as well (page 8 para 110, 111).
One of ordinary skill in the art would have been motivated to administer the MSCs of Centeno ‘519 to the annulus fibrosus of the degenerative disc because DiMauro indicate that this is a suitable location for administration of MSCs and platelets. One of ordinary skill in the art would have selected the posterior disc annulus because this would allow for a less invasive approach to the disc. One of ordinary skill in the art would have had a reasonable expectation of success because both Centeno '519 and Dimauro are administering MSCs and platelets to treat degenerative disc disease.
One of ordinary skill in the art would have been motivated to include autologous platelets along with the cell compositions of Centeno ‘519 because DiMauro et al teach that the growth factors that they secrete can re-stimulate the growth of the ECM 
Therefore the combined teachings of Centeno ‘519, Ichim, Grayson et al, DiGirolamo et al and DiMauro et al render obvious Applicant’s invention as claimed.


Claims 32, 33 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centeno (WO 2007/087519-from IDS filed 06/14/2019) in view of Ichim (WO 2007/136673-from IDS filed 06/14/2019), Grayson et al (Journal of Cellular Physiology 2006-from IDS filed 06/14/2019), DiGirolamo et al (British Journal of Haematology 1999) and Ginouves et al (PNAS 2008). 
Amended claim 32 is drawn to a method for treating an avascular zone in a patient in need thereof, the method comprising:
an isolation and expansion process consisting of:
obtaining whole marrow from the patient; centrifuging the whole marrow to separate the nucleated cells from the red blood cells; removing the nucleated cells from the centrifuged whole marrow; washing and counting the nucleated cells; culturing the nucleated cells in a culture medium under a selective pressure of about 10% oxygen and then culturing the nucleated cells under decreasing levels of oxygen until 1% oxygen, wherein the culturing from 10% oxygen to 1% oxygen is for 1-28 days; selecting viable mesenchymal stem cells capable of growth in the culture medium under the selective pressure of about 10% to about 1% oxygen;
an implantation process comprising:

implanting platelet cell lysate or platelets prior to, during, or after implanting the selected, viable mesenchymal stem cells;
wherein the implanting of the platelet cell lysate or platelets and the selected, viable mesenchymal stem cells is in the avascular zone.
Due to the use of the closed language “consisting of” in the isolation and expansion process it appears that any selection steps other than those recited are to be excluded from the method. The implantation process is not so limited due to the recitation of the open language of “comprising”.
The phrase “selecting viable mesenchymal stem cells capable of growth in the culture medium under the selective pressure of about 1% to about 10% oxygen” is interpreted as occurring during the culturing of the harvested nucleated cells at a selective pressure.
Regarding claims 32, 33 and 39, Centeno ‘519 teaches a therapeutic method for selecting autologous MSCs for administration to a degenerated intervertebral disc (page 8 para 17). The selection method provides a cell population of MSCs and platelets for administration (page 10 para 23). The MSCs are also taught to be suspended in platelet lysate as well (page 14 step 2g). The cells selected may also be expanded in a hospital lab before re-implantation (page 12 para 28).
Centeno ‘519 includes the use of negative selection steps and devices for the selection of MSCs prior to expansion of their selected cells (pages 9-12).

One of ordinary skill in the art would have been motivated to substitute the negative selection process used in Centeno ‘519 with an expansion process to collect the MSCs based on their adherent properties under selective culture conditions because Ichim suggest that this expansion process is an alternative to positive or negative selection processes for the isolation and selection of MSCs from bone marrow. One of ordinary skill in the art would have had a reasonable expectation of success because Centeno ‘519 specifically state that “it would be understood by those skilled in the art that changes in the form and details may be made to the various embodiments disclosed herein without departing from the spirit and scope of the invention” and Ichim is also teaching the implantation of MSCs into an avascular zone such as a degenerative disc (claims 1-9). 
Centeno ‘519 is silent with regard to the culture conditions and number of days in culture for expansion of the selected MSCs.
Grayson et al teach that MSC cultured in hypoxic conditions of 2-5% oxygen displayed significantly improved expansion characteristics while maintaining their multi-lineage potential (page 332 column 1). Plastic adherent nucleated cells were separated from the bone marrow aspirate by isolation procedures and then cultured (page 332, column 1, 3D cell culture). The isolation procedures used are described in detail by 
Ginouves et al teach that it is appropriate to allow cells to adjust to a hypoxic environment by gradually decreasing the oxygen level from 20.9% to 8% (page 4750, column 1, Animal Studies). An oxygen level of 1% is also indicated as providing a hypoxic environment as well (page 4745, column 2 results).
Therefore one of ordinary skill in the art would have been motivated to use hypoxic conditions for the culture of nucleated cells to select for MSCs in the method of Centeno ‘519 because Grayson et al teach that these percentages provide improved expansions characteristics for MSCs. Neither Grayson nor DiGirolamo include intervening processing of the nucleated cells other than isolating (harvesting) them from 
One of ordinary skill in the art would have been motivated to optimize the number of days in culture as this parameter would affect how many cells were harvested for implantation and further use. One of ordinary skill in the art would have had a reasonable expectation of success because Grayson et al provide starting points for the optimization of culture duration through routine experimentation.
Regarding claim 37, Centeno ‘519 is silent regarding the number of MSCs implanted however the claimed dosage of administered cells is deemed to be obtainable through routine optimization and experimentation as the size of the tissue defect requiring repair and the level of pain alleviation required would be affected by the administered dose.
Regarding claim 38, Centeno ‘519 teach that platelets are known to contain naturally occurring growth factors (page 4 para 10) and therefore the platelets administered with the MSCs inherently provide growth factors.
.


Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centeno (WO 2007/087519-from IDS filed 06/14/2019) in view of Ichim (WO 2007/136673-from IDS filed 06/14/2019), Grayson et al (Journal of Cellular Physiology 2006-from IDS filed 06/14/2019), DiGirolamo et al (British Journal of Haematology 1999) and Ginouves et al (PNAS 2008) as applied to claims 32, 33 and 37-39 above, and further in view of Schallmoser et al (Transplantation and Cellular Engineering August 2007).
The combined teachings of Centeno ‘519, Ichim, Grayson et al, DiGirolamo et al and Ginouves et al render obvious the claimed invention as described above.
Regarding claim 34, Centeno ‘519 does not teach using a culture medium supplemented with 10-20% platelet lysate to culture the mesenchymal stem cells.
Schallmoser et al teach that human platelet lysate can replace fetal bovine serum for clinical scale expansion of functional mesenchymal stromal cells (page 1436). Replacing FBS with HPL prevents bovine prion, viral and zoonose contamination of the stem cells product (page 1436). A suitable concentration for the human platelet lysate in a culture medium is taught to be 10% (page 1438, figure 1). The cells were expanded in the HPL supplemented medium within 2 to 5 passages (page 1439, column 1, Long term expansion).

Therefore the combined teachings of Centeno ‘519, Ichim, Grayson et al, DiGirolamo et al, Ginouves et al and Schallmoser et al render obvious Applicant’s invention as claimed.



Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centeno (WO 2007/087519-from IDS filed 06/14/2019) in view of Ichim (WO 2007/136673-from IDS filed 06/14/2019), Grayson et al (Journal of Cellular Physiology 2006-from IDS filed 06/14/2019), DiGirolamo et al (British Journal of Haematology 1999) and Ginouves et al (PNAS 2008) as applied to claims 32, 33 and 37-39 above, and further in view of Teng Ma (US 6,875,605-from IDS filed 06/14/2019).

Regarding claim 35, Centeno ‘519 is silent with regard to the pH of the culture medium of the expanded MSCs.
Ma teaches a bioreactor and methods for culturing cells and include methods for expanding human mesenchymal stem cells (column 10 line 27-column 11 line 43). The bioreactor apparatus includes cell support medium having an oxygen tension from 1% to 20% and the pH ranging from 7.0 to 7.4 (column 4 lines 30-36).
One of ordinary skill in the art would have been motivated to optimize the culture medium pH to arrive at those that produce the most viable cells for the method of Centeno ‘519 in order to optimize their therapeutic effect. One of ordinary skill in the art would have been motivated to use a pH of about 7 because Ma teaches that this is a suitable pH for culturing MSCs. One of ordinary skill in the art would have had a reasonable expectation of success because Ma teaches a bioreactor that is capable of providing these parameters and Grayson et al also suggests culturing MSCs with hypoxic conditions of 2-5% (within 1-10% oxygen) as well.
Therefore the combined teaching of Centeno ‘519, Ichim, Grayson et al, DiGirolamo et al, Ginouves et al and Teng Ma render obvious Applicant’s invention as claimed.


Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centeno (WO 2007/087519-from IDS filed 06/14/2019) in view of Ichim (WO 2007/136673-from IDS filed 06/14/2019), Grayson et al (Journal of Cellular Physiology 2006-from IDS filed 06/14/2019), DiGirolamo et al (British Journal of Haematology 1999) and Ginouves et al (PNAS 2008) as applied to claims 32, 33 and 37-39  above, and further in view of Toner et al (US 2004/0248293).
The combined teachings of Centeno ‘519, Ichim, Grayson et al, Ginouves et al and DiGirolamo et al render obvious the claimed invention as described above.
Regarding claim 36, Centeno ‘519 is silent with regard to the osmolarity of the culture medium of the expanded MSCs.
Toner et al teach methods of culturing cells in vitro in a hypertonic medium that maintains the viability of the cells and can be used subsequent to storage and recovery of living cells (page 1 para 7). This method has the advantage of allowing any mammalian cell to be maintained in culture until it is needed under conditions that cause minimal, if any, adverse side-effects in the cell (page 1 para 7). Preferred cells include undifferentiated cells, such as mesenchymal or adult stem cells (page 1 para 8). The hypertonic medium has an osmolarity greater than 350 mOsm, preferably 360 mOsm (page 1 para 9). The culturing of the cell in this medium is taught to include expansion of the cell (pages 1 -2 para 10).
Therefore one of ordinary skill in the art would have been motivated to culture the MSCs of Centeno ‘519 in a hypertonic culture medium of 360 mOsm because Toner et al teach that this has the advantage of allowing any mammalian cell to be maintained in culture until it is needed under conditions that cause minimal, if any, adverse side-effects in the cell (page 1 para 7). One of ordinary skill in the art would have had a reasonable expectation of success because Toner et al teaches that suitable cell 
The combined teachings of Centeno ‘519, Ichim, Grayson et al, DiGirolamo et al, Ginouves et al and Toner et al render obvious the claimed invention as described above.


Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Centeno (WO 2007/087519-from IDS filed 06/14/2019) in view of Ichim (WO 2007/136673-from IDS filed 06/14/2019), Grayson et al (Journal of Cellular Physiology 2006-from IDS filed 06/14/2019), DiGirolamo et al (British Journal of Haematology 1999) and Ginouves et al (PNAS 2008) as applied to claims 32, 33 and 37-39  above, and further in view of DiMauro et al (US 2004/0229878-from IDS filed 06/14/2019).
The combined teachings of Centeno ‘519, Ichim, Grayson et al, DiGirolamo et al and Ginouves et al render obvious the claimed invention as described above.
Regarding claim 40, Centeno ‘519 is silent with regard to the location in the disc the cells are administered to.
DiMauro et al teach a method for treating degenerative disc disease by injecting a formulation into the annulus fibrosus of the degenerative disc (page 3 para 36 and page 8 para 105). The formulation may contain autologous cells such as mesenchymal stem cells (see page 8 para 106,107). Autologous platelets are taught to be a beneficial additional ingredient for the growth factors that they secrete that can re-
One of ordinary skill in the art would have been motivated to administer the MSCs of Centeno ‘519 to the annulus fibrosus of the degenerative disc because DiMauro indicate that this is a suitable location for administration of MSCs and platelets. One of ordinary skill in the art would have selected the posterior disc annulus because this would allow for a less invasive approach to the disc. One of ordinary skill in the art would have had a reasonable expectation of success because both Centeno '519 and Dimauro are administering MSCs and platelets to treat degenerative disc disease.
One of ordinary skill in the art would have been motivated to include autologous platelets along with the cell compositions of Centeno ‘519 because DiMauro et al teach that the growth factors that they secrete can re-stimulate the growth of the ECM (matrix) and because its fibrin matrix provides a suitable scaffold for new tissue growth (page 8 para 112).
Therefore the combined teachings of Centeno ‘519, Ichim, Grayson et al, DiGirolamo et al, Ginouves et al and DiMauro et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
Applicant argues that Centeno ‘519 requires a negative selection step and that one of ordinary skill in the art would not arrive at the claimed invention without removing the negative selection step which is critical to the overall Centeno ‘519 method. Applicant asserts that when viewed as a whole that Centeno ‘519 provides no motivation for removing its negative selection step from the method because the removal of this step would destroy the intended function of the Centeno ‘519 method.
This is not found persuasive. As described above, one of ordinary skill in the art would have been motivated to substitute the negative selection step in the method of Centeno ‘519 with a different selection step, such as an expansion method of selecting adherent MSCs, based on the suggestion of Ichim. Centeno ‘519 also indicates their method is amenable to modification without departing from its main purpose which is to treat avascular locations such as a degenerative disc (page 13 para 30, page 16 para 35).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al “Cell Culture Environments for the Serum-free Expansion of Mesenchymal Stem Cells”, US 2005/0265980, page 10 para 93, for the selection of MSCs from marrow based on their adherent properties.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632